Exhibit 10.3

 

AFFILIATED MANAGERS GROUP, INC.

 

Shares of Common Stock
(par value $0.01 per share)

 

EQUITY DISTRIBUTION AGREEMENT

 

June 6, 2016

 

[BANK NAME]

[ADDRESS]

 

Ladies and Gentlemen:

 

This Equity Distribution Agreement (this “Agreement”), dated as of June 6, 2016,
is among Affiliated Managers Group, Inc., a Delaware corporation (the
“Company”), [            ] (“[            ]” and when acting as sales agent,
forward seller and/or principal, the “Agent”) and [            ] (“[           
]”).  The Company, [            ]  and [            ] agree as follows:

 

Introductory.  The Company proposes, subject to the terms and conditions stated
herein, to issue and sell from time to time shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), (i) to
or through the Agent, as sales agent and/or principal, or (ii) through the
Agent, as forward seller, in connection with the Confirmations (as defined
below) entered into with [            ], in each case on the terms set forth in
this Agreement and having an aggregate offering price not in excess of
$500,000,000 (the “Maximum Program Amount”).

 

Certain Direct Sales.  The Company agrees that whenever it determines to sell
Shares directly to the Agent as principal it will enter into a written Terms
Agreement (the “Terms Agreement”) with the Agent in substantially the form of
Schedule I hereto, relating to such sale in accordance with
Section 2(l) hereof.  References herein to “this Agreement” or to matters
contained “herein” or “hereunder,” or words of similar import, mean this
Agreement and any applicable Terms Agreement.

 

Forward Sales.  The Company has entered into a forward stock purchase
transaction with [            ] as set forth in a separate letter agreement
dated the date hereof, a copy of which is attached hereto as Exhibit A (the
“Initial Confirmation”).  The Company may also enter into additional forward
stock purchase transactions with [            ] under the Initial Confirmation
or on substantially similar terms (each, a “Subsequent Confirmation” and,
together with the Initial Confirmation, the “Confirmations”).  In connection
with the Confirmations and the Forward Sales (as defined below), [            ]
may instruct an affiliate to borrow and sell Common Stock or engage in certain
other hedging activities related thereto ([            ] and any such affiliate,
the “Forward Purchaser”). For the avoidance of doubt, the Company, the Agent and
the Forward Purchaser shall have the right, subject to terms mutually agreed by
all parties, in their sole discretion, to cause the Terms Agreement, which
contemplates sales to the Agent as principal, to contemplate a forward sale
component.

 

Subject to the terms and conditions herein and therein, under the Initial
Confirmation and, if applicable, the Subsequent Confirmations, the Company will
deliver to the Forward Purchaser, or an affiliate thereof (including the Agent),
up to the number of Shares as

 

1

--------------------------------------------------------------------------------


 

may be sold as a Forward Sale in accordance with the terms of this Agreement. 
In connection therewith, the Company and the Forward Purchaser understand that
the Forward Purchaser, through the Agent, will effect sales of Shares not in
excess of the Maximum Program Amount on the terms set forth in Section 2 of this
Agreement.

 

Additional Agreements.

 

The Company has also entered into equity distribution agreements (the
“Additional Equity Distribution Agreements”), dated the date hereof, with each
of (1) [            ] (“[            ]”) and [            ]  and
(2) [            ] (“[            ],” and together with [            ], the
“Additional Agents”) and [            ] and a forward stock purchase transaction
with an affiliate of each of [            ] and [            ], and the Company
may enter into additional forward stock purchase transactions with an affiliate
of each of [            ] and [            ].

 

The Company previously entered into distribution agency agreements (the
“Distribution Agency Agreements”), dated August 6, 2013, with each of Deutsche
Bank Securities Inc. (“Deutsche Bank”), Citigroup Global Markets Inc. (“Citi”),
RBC Capital Markets, LLC (“RBC”), Scotia Capital (USA) Inc. (“Scotia”) and Wells
Fargo Securities, LLC (“Wells Fargo” and, together with Deutsche Bank, Citi, RBC
and Scotia, the “Distribution Agency Managers”) and a forward stock purchase
transaction with an affiliate of each of the Distribution Agency Managers.

 

Section 1.                                           Representations and
Warranties of the Company.  The Company represents and warrants to the Agent and
the Forward Purchaser that:

 

(a)                                 Compliance with Registration Requirements. 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “1933 Act”), and the rules and regulations thereunder
(the “1933 Act Regulations”), with the Securities and Exchange Commission (the
“Commission”) an “automatic shelf registration statement,” as defined in
Rule 405 of the 1933 Act Regulations (“Rule 405”), on Form S—3 (File
No. 333-210819), including a prospectus, to be used in connection with the
public offering and sale of the Shares, which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and the rules and regulations thereunder (the “1934 Act Regulations”), which
registration statement became effective not earlier than three years on or prior
to the date of this Agreement upon filing under Rule 462(e) of the 1933 Act
Regulations.

 

Except where the context otherwise requires, the registration statement, as it
may have heretofore been amended, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) filed with the Commission pursuant to Rule 430B
of the 1933 Act Regulations (“Rule 430B”), and also including any other
registration statement filed with the Commission pursuant to Rule 462(b) or
Rule 429 of the 1933 Act Regulations, is herein called the “Registration
Statement;” the base prospectus filed as part of such Registration Statement, in
the form in which it has most recently been filed with the Commission on or
prior to the date of this Agreement, is herein called the “Base Prospectus;” the
prospectus supplement dated June 6, 2016, specifically relating to the Shares
prepared and filed with the Commission pursuant to

 

2

--------------------------------------------------------------------------------


 

Rule 424(b) of the 1933 Act Regulations is herein called the “Prospectus
Supplement;” and the Base Prospectus, as amended and supplemented from time to
time by any Prospectus Supplements, is herein called the “Prospectus.” The
Registration Statement at the time it originally became effective is herein
called the “Original Registration Statement.”  Any reference herein to the
Registration Statement, the Base Prospectus, Prospectus Supplement or Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein as of the Applicable Time (as
defined below), and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof with the
Commission of any post-effective amendment to the Registration Statement, any
Prospectus Supplement and any document deemed to be incorporated by reference
therein prior to the Applicable Time relating to the particular Shares.  As used
in this subsection and elsewhere in this Agreement, “Applicable Time” means the
time of each sale of any Shares pursuant to this Agreement.

 

To the extent that the Registration Statement is not available for the sales of
the Shares as contemplated by this Agreement or the Company is not a “well-known
seasoned issuer” as defined in Rule 405 or otherwise is unable to make the
representations set forth in Section 1(b) at any time when such representations
are required, the Company shall file a new registration statement with respect
to any additional shares of Common Stock necessary to complete such sales of the
Shares and shall cause such registration statement to become effective as
promptly as practicable.  After the effectiveness of any such registration
statement, all references to “Registration Statement” included in this Agreement
shall be deemed to include such new registration statement, including all
documents filed as part thereof or incorporated therein by reference, and all
references to “Prospectus” included in this Agreement shall be deemed to include
the final form of prospectus, including all documents incorporated therein by
reference, included in any such registration statement, as amended or
supplemented from time to time (including by any prospectus supplement
thereto).  For purposes of this Agreement, all references to the Registration
Statement or the Prospectus or to any amendment or supplement thereto shall be
deemed to include any copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval (“EDGAR”) system, and such copy shall be
identical in content to any Prospectus delivered to the Agent for use in
connection with the offering of the Shares.

 

(b)                                 Well-Known Seasoned Issuer.  (1) At the time
of filing of the Original Registration Statement, (2) at the time of the most
recent amendment thereto for the purposes of complying with Section 10(a)(3) of
the 1933 Act or otherwise (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
1934 Act or form of prospectus), (3) at the time the Company or any person
acting on its behalf (within the meaning, for this clause only, of
Rule 163(c) of the 1933 Act Regulations) made any offer relating to the Shares
in reliance on the exemption of Rule 163 of the 1933 Act Regulations, (4) at the
earliest time after the filing of the Original Registration Statement that a
bona fide offer (within the meaning of Rule 164(h)(2) of the 1933 Act
Regulations) of the Shares was made, and (5) at the date hereof, the Company was
and is a “well-known seasoned issuer” as defined in Rule 405.  The Registration
Statement is an “automatic shelf registration statement,” as defined in
Rule 405, and the Shares, since their registration on the Registration
Statement, have been and remain eligible for registration by the Company on a
Rule 405 “automatic shelf

 

3

--------------------------------------------------------------------------------


 

registration statement.”  The Company has not received from the Commission any
notice pursuant to Rule 401(g)(2) of the 1933 Act Regulations objecting to the
use of the automatic shelf registration statement form.

 

(c)                                  S-3 Eligibility.  The Company meets, and at
the time of filing of the Original Registration Statement met, the requirements
for use of Form S-3 under the 1933 Act.  The Registration Statement has been
filed with the Commission and is effective under the 1933 Act.  The Company has
not received, and has no notice of, any order of the Commission preventing or
suspending the use or effectiveness of the Registration Statement, or
threatening or instituting proceedings for that purpose.  Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed.  Copies of the
Registration Statement and the Prospectus, any such amendments or supplements
and all documents incorporated by reference therein that were filed with the
Commission on or prior to the date of this Agreement (including one fully
executed copy of each of the Registration Statement and of each amendment
thereto for the Agent) have been delivered to the Agent and its counsel.  The
Company has not distributed any offering material in connection with the
offering or sale of the Shares other than the Registration Statement, the
Prospectus or any other materials, if any, permitted by the 1933 Act and the
1933 Act Regulations and reviewed and consented to by the Agent.

 

(d)                                 Form Compliance; No Material Misstatement or
Omission of a Material Fact.  Each of the Registration Statement, any
post-effective amendment thereto, the Prospectus and any amendment or supplement
thereto conforms, and when it became effective or was filed with the Commission
conformed, in all material respects with the requirements of the 1933 Act and
the 1933 Act Regulations.  The Registration Statement and any post-effective
amendment thereto, when it became effective or was filed with the Commission,
did not, and each such part, as amended or supplemented, if applicable, as of
each Direct Settlement Date (as defined herein), will not, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Prospectus and any amendment or supplement thereto does not, and on the date of
filing thereof with the Commission did not, and, at each Direct Settlement Date,
will not, include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
foregoing shall not apply to statements in, or omissions from, any such document
in reliance upon, and in conformity with, Agent Information (as defined below).

 

(e)                                  Issuer Free Writing Prospectuses. Any
Issuer Free Writing Prospectus(es) (as defined below) and the Prospectus, as
amended or supplemented, all considered together (collectively, the “General
Disclosure Package”), do not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading as of each Applicable Time and, as then amended or supplemented by
the Company, if applicable, at each Direct Settlement Date.

 

As used in this subsection and elsewhere in this Agreement, “Issuer Free Writing
Prospectus” means any “issuer free writing prospectus,” as defined in Rule 433
of the 1933 Act

 

4

--------------------------------------------------------------------------------


 

Regulations (“Rule 433”), relating to the Shares, in the form filed or required
to be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g).

 

Each Issuer Free Writing Prospectus does not, and as of its issue date and all
subsequent times did not, include any information that conflicts or conflicted
with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein, and any preliminary or
other prospectus deemed to be a part thereof that has not been superseded or
modified.

 

The representations and warranties in this Section 1(e) shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any amendments or supplements thereto, or any Issuer Free Writing Prospectus
made in reliance upon and in conformity with the Agent Information.

 

(f)                                   Incorporation of Documents by Reference. 
The documents incorporated by reference in the Registration Statement and the
Prospectus comply, and at the time they were filed with the Commission complied,
in all material respects with the requirements of the 1934 Act and the 1934 Act
Regulations, and, when read together with the other information in the
Prospectus, do not, and at the time the Original Registration Statement became
effective and at the date of the Prospectus did not, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(g)                                  Independent Accountants.  The accountants
who certified the financial statements and supporting schedules incorporated by
reference into the Registration Statement and the Prospectus are independent
public accountants as required by the 1933 Act and the 1933 Act Regulations.

 

(h)                                 Financial Statements.  The financial
statements included in or incorporated by reference into the Registration
Statement and the Prospectus, together with the related schedules and notes,
present fairly in all material respects (i) the financial position of the
Company and its consolidated subsidiaries at the dates indicated and (ii) the
consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved, except as stated therein.  The supporting
schedules incorporated by reference into the Registration Statement and the
Prospectus present fairly in accordance with GAAP the information required to be
stated therein.  Any pro forma financial statements of the Company, and the
related notes thereto, included in or incorporated by reference into the
Registration Statement and the Prospectus present fairly in all material
respects the information shown therein, have been prepared in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the basis described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  No other financial statements are required
to be set forth in or incorporated by reference into the Registration Statement
or the Prospectus under the 1933 Act

 

5

--------------------------------------------------------------------------------


 

or the 1933 Act Regulations.  As used in this subsection and elsewhere in this
Agreement, “subsidiary” has the meaning set forth in Rule 405.

 

(i)                                     No Material Adverse Change in Business. 
Since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package and the Prospectus, except as
otherwise stated therein, (A) there has been no material adverse change or
prospective material adverse change in the business, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries considered as one enterprise from that set forth in the
Registration Statement, the General Disclosure Package and the Prospectus,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company or any
of its subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

(j)                                    Good Standing of the Company.  The
Company has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the General Disclosure Package and the Prospectus and to enter
into and perform its obligations under, or as contemplated by, this Agreement
and the Confirmations.  The Company is duly qualified as a foreign corporation
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

 

(k)                                 Good Standing of Subsidiaries.  Each
subsidiary of the Company has been duly organized or formed and is validly
existing as a corporation, limited partnership, limited liability company,
Massachusetts business trust or general partnership, as the case may be, under
the laws of its jurisdiction of organization and is in good standing under the
laws of its jurisdiction of organization, has power (corporate or otherwise) and
authority to own, lease and operate its properties and to conduct its business
as described in the General Disclosure Package and the Prospectus and is duly
qualified as a foreign corporation, limited partnership, limited liability
company, Massachusetts business trust or general partnership, as the case may
be, to transact business and is in good standing in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect.  Except as
otherwise disclosed in the General Disclosure Package and the Prospectus, all of
the issued shares of capital stock of each subsidiary of the Company which is a
corporation, have been duly authorized and validly issued, and are fully paid
and non-assessable, and to the extent owned by the Company or any of its
subsidiaries (except for directors’ qualifying shares and as described or
reflected generally in the General Disclosure Package and the Prospectus) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, in each case with such exceptions,
individually or in the aggregate, as would not have a Material Adverse Effect. 
The partnership interests, membership interests and shares of beneficial
interest of each subsidiary of the Company which is a partnership, limited
liability company or Massachusetts business trust have been validly issued in

 

6

--------------------------------------------------------------------------------


 

accordance with applicable law and the partnership agreement, limited liability
agreement or declaration of trust, as applicable, of such subsidiary, and to the
extent owned by the Company or any of its subsidiaries (except as described or
reflected generally in the General Disclosure Package and the Prospectus) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, in each case with such exceptions,
individually or in the aggregate, as would not have a Material Adverse Effect;
and none of the outstanding shares of capital stock, partnership interests,
membership interests or shares of beneficial interests, as the case may be, of
any subsidiary of the Company was issued in violation of the preemptive or
similar rights of any securityholder of such subsidiary.

 

(l)                                     Capitalization.  The Company has the
authorized, issued and outstanding capitalization described in the General
Disclosure Package and the Prospectus (except for subsequent issuances, if any,
pursuant to reservations, agreements or employee benefit plans or pursuant to
the exercise of convertible securities or options, in each case accurately
described or reflected in the General Disclosure Package and the Prospectus, as
amended or supplemented).  The shares of issued and outstanding capital stock of
the Company, including the Shares, have been duly authorized and validly issued
and are fully paid and non-assessable; and none of the outstanding shares of
capital stock of the Company was issued in violation of the preemptive or other
similar rights of any securityholder of the Company.  There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described or reflected in the General
Disclosure Package and the Prospectus, as amended or supplemented, or pursuant
to reservations, agreements or employee benefit plans or the exercise of
convertible securities or options, in each case accurately described or
reflected in the General Disclosure Package and the Prospectus, as amended or
supplemented.

 

(m)                             Authorization of Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company.

 

(n)                                 Authorization of Confirmations.  The Initial
Confirmation has been duly authorized, executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).  The Company has
duly authorized each Subsequent Confirmation and, when executed and delivered by
the Company, each Subsequent Confirmation will constitute a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).  The description of the Confirmation and the
Subsequent Confirmations set forth in the General Disclosure Package and the
Prospectus is correct in all material respects.

 

7

--------------------------------------------------------------------------------


 

(o)                                 Authorization and Description of Shares. 
The description of the Common Stock set forth in the General Disclosure Package
and the Prospectus is correct in all material respects.  The Forward Settlement
Shares (which means the “Settlement Shares” as defined in the Confirmation(s))
have been duly authorized by the Company for issuance and sale to the Forward
Purchaser pursuant to the Confirmation(s) and, if and when issued and delivered
by the Company pursuant to the Confirmation(s) against payment of the
consideration specified therein, will be validly issued, fully paid and
non-assessable and will not be issued in violation of any preemptive or other
similar rights of any securityholder of the Company.  The Direct Settlement
Shares (as defined herein, and together with the Forward Settlement Shares, the
“Settlement Shares”) have been duly authorized by the Company for issuance and
sale to the Agent, as sales agent and/or principal, and, when issued and
delivered by the Company against payment therefor, will be validly issued, fully
paid and non-assessable and will not be issued in violation of any preemptive or
other similar rights of any securityholder of the Company.   No holder or
beneficial owner of the Shares or the Settlement Shares will be subject to
personal liability solely by reason of being such a holder or beneficial owner. 
The issuance and sale by the Company of the Forward Settlement Shares to the
Forward Purchaser or its affiliate in settlement of the Confirmation(s) in
accordance with the terms thereof and the delivery by the Forward Purchaser or
its affiliate of the Forward Settlement Shares, during the term of and at
settlement of the Confirmation(s), to close out open borrowings of Common Stock
created in the course of the hedging activities created by the Forward Purchaser
or its affiliate relating to its exposure under the Confirmation(s) will not
require registration under the 1933 Act.  The Company will not have an
obligation to file a prospectus supplement pursuant to Rule 424(b) of the
1933 Act Regulations in connection with any Forward Settlement Shares delivered
to the Forward Purchaser or its affiliate by the Company upon such settlement,
and no prospectus supplement will be required to be filed under Rule 424(b) of
the 1933 Act Regulations in connection with any Forward Settlement Shares
delivered by the Forward Purchaser or its affiliate to close out open borrowings
created in the course of the hedging activities created by the Forward Purchaser
or its affiliate relating to its exposure under the Confirmation(s), assuming in
each case that the Agent complied with Rule 173 of the 1933 Act Regulations in
connection with the sales of Shares in an amount not less than the Number of
Shares (as defined in the Confirmation(s)).

 

(p)                                 Listing on New York Stock Exchange.  The
Shares are listed on the New York Stock Exchange (the “NYSE”) and the Company
has taken no action designed to, or likely to have the effect of, terminating
the listing of the Shares from the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
listing.

 

(q)                                 Absence of Defaults and Conflicts.  Neither
the Company nor any of its subsidiaries is in violation of its charter or
by-laws or other constituting or organizational document or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any subsidiary of
the Company is subject (collectively, “Agreements and Instruments”) except for
such defaults that would not result in a Material Adverse Effect; and the
execution, delivery and performance of this Agreement and the
Confirmation(s) and the consummation of the transactions contemplated herein and
therein and

 

8

--------------------------------------------------------------------------------


 

in the General Disclosure Package and the Prospectus and compliance by the
Company with its obligations hereunder and thereunder, have been duly authorized
by all necessary corporate action and do not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
or default or Repayment Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any subsidiary of the Company pursuant to, the
Agreements and Instruments (except for such conflicts, breaches or defaults or
liens, charges or encumbrances that would not result in a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
charter or by-laws or other constituting or organizational instrument as in
effect on the date hereof of the Company or any subsidiary of the Company or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any subsidiary of the Company or any of their
assets, properties or operations, except for any such violation of any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
law which would not result in a Material Adverse Effect.  As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary of the
Company.

 

(r)                                    Absence of Proceedings.  Except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, there is no action, suit, proceeding, inquiry or investigation
before or brought by any court or governmental agency or body, domestic or
foreign, now pending, or, to the knowledge of the Company, threatened, against
or affecting the Company or any subsidiary of the Company, which, singly or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect, or which would reasonably be expected to materially and adversely affect
the consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder.

 

(s)                                   Accuracy of Descriptions.  All of the
descriptions of contracts or other documents contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus are accurate and complete descriptions in all material respects of
such contracts or other documents.

 

(t)                                    Absence of Further Requirements.  No
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any court or governmental authority or agency is
necessary or required for the performance by the Company of its obligations
hereunder or under the Confirmation(s) or the consummation of the transactions
contemplated by this Agreement, or for the due execution, delivery or
performance of this Agreement and the Confirmation(s), except such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws.

 

(u)                                 Possession of Licenses and Permits.  The
Company and its subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental

 

9

--------------------------------------------------------------------------------


 

Licenses, except in any such case where the failure to so possess or to comply
would not, singly or in the aggregate, have a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except where
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

 

(v)                                 Title to Property.  The Company and its
subsidiaries have good and marketable title to all real property owned by the
Company and its subsidiaries and good title to all other properties owned by
them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as
(a) are described in the General Disclosure Package and the Prospectus or
(b) would not, singly or in the aggregate, result in a Material Adverse Effect;
and all of the leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds properties described in the General Disclosure
Package and the Prospectus, are in full force and effect, and neither the
Company nor any subsidiary of the Company has any notice of any material claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary of the Company under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

(w)                               No Investment Company.  Neither the Company
nor any of its subsidiaries is, and upon the offering of the Shares as herein
contemplated will be, an “investment company” or an entity “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “1940 Act”).

 

(x)                                 Company Not an Investment Adviser.  The
Company is not required to register as an “investment adviser” or as a
“broker-dealer” under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”) or the 1934 Act, respectively, and the rules and regulations of
the Commission promulgated thereunder.  The Company is not required to be
registered, licensed or qualified as an investment adviser or broker-dealer
under the laws requiring any such registration, licensing or qualification in
any jurisdiction in which it or its subsidiaries conduct business.  Each of the
subsidiaries has been duly registered as an investment adviser under the
Advisers Act, and has been duly registered as a broker-dealer under the
1934 Act, and each such registration is in full force and effect, in each case
to the extent such registration is required and with such exceptions as would
not reasonably be expected to have a Material Adverse Effect.  Each of the
subsidiaries is duly registered, licensed or qualified as an investment adviser
and broker-dealer under state and local laws where such registration, licensing
or qualification is required by such laws and is in compliance with all such
laws requiring any such registration, licensing or qualification, in each case
with such exceptions, individually or in the aggregate, as would not reasonably
be expected to have a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------

 


 

(y)                                 Investment Adviser Subsidiaries.  Each
subsidiary of the Company which is required to be registered as an investment
adviser or broker-dealer is and has been in compliance with all applicable laws
and governmental rules and regulations, as may be applicable to its investment
advisory or broker-dealer business, except to the extent that such
non-compliance would not reasonably be expected to result in a Material Adverse
Effect and none of such subsidiaries is prohibited by any provision of the
Advisers Act or the 1940 Act from acting as an investment adviser.  Each
subsidiary of the Company which is required to be registered as a broker-dealer
is a member in good standing of the Financial Industry Regulatory Authority
(“FINRA”).  No subsidiary of the Company which is required to be registered as
an investment adviser or broker-dealer is in default with respect to any
judgment, order, writ, injunction, decree, demand or assessment issued by any
court or any foreign, federal, state, municipal or other governmental agency,
board, commission, bureau, instrumentality or department, domestic or foreign,
or by any self-regulatory authority relating to any aspect of its investment
advisory or broker-dealer business, which would need to be disclosed pursuant to
Rule 206(4)-4(b) under the Advisers Act, or which is reasonably likely to give
rise to an affirmative answer to any of the questions in Item 11, Part 1 of the
Form ADV of such registered investment adviser or which is reasonably likely to
give rise to an affirmative answer to any of the questions in Item 7 of the
Form BD of such broker-dealer.

 

(z)                                  Investment Company Mutual Funds.  Each
mutual fund of which a subsidiary of the Company serves as the investment
advisor (a “Mutual Fund”) has been since inception, is currently and will be
immediately after consummation of the transactions contemplated herein, a duly
registered investment company in compliance with the 1940 Act, and the rules and
regulations promulgated thereunder, except where any failure to be duly
registered, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.  Since their initial offering, shares of
each of the Mutual Funds have been duly qualified for sale under the securities
laws of each jurisdiction in which they have been sold or offered for sale at
such time or times during which such qualification was required, and, if not so
qualified, the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.  The offering and sale of shares of each of the Mutual
Funds have been registered under the 1933 Act during such period or periods for
which such registration is required; the related registration statement has
become effective under the 1933 Act; no stop order suspending the effectiveness
of any such registration statement has been issued and no proceedings for that
purpose have been instituted or, to the best knowledge of the Company, are
contemplated.  Except to the extent that such failure to comply, misstatement or
omission, as the case may be, would not reasonably be likely to result in a
Material Adverse Effect, the registration statement of each Mutual Fund,
together with the amendments and supplements thereto, under the 1940 Act and the
1933 Act has, at all times when such registration statement was effective,
complied in all material respects with the requirements of the 1940 Act and the
1933 Act then in effect and neither such registration statement nor any
amendments or supplements thereto contained, at the time and in the light of the
circumstances in which they were made, an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, at the time and in the light of the circumstances
under which they were made, not misleading.  All shares of each of the Mutual
Funds were sold pursuant to an effective registration statement, or pursuant to
a valid exemption from registration, and have been duly authorized and are
validly issued, fully paid and non-assessable.  Each of the Mutual Funds’
investments has been made in accordance with its

 

11

--------------------------------------------------------------------------------


 

investment policies and restrictions set forth in its registration statement in
effect at the time the investments were made and have been held in accordance
with its respective investment policies and restrictions, to the extent
applicable and in effect at the time such investments were held, except to the
extent any failure to comply with such policies and restrictions, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(aa)                          Investment Advisory Agreements.  The Company is
not a party as an investment advisor or distributor to any investment advisory
agreement or distribution agreement and is not serving or acting as an
investment adviser to any person.  Each of the investment advisory agreements to
which any of its subsidiaries is a party is a legal and valid obligation of such
subsidiary and complies with the applicable requirements of the Advisers Act and
the rules and regulations of the Commission thereunder, except where the failure
to so comply would not individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  Each of the investment advisory agreements
and distribution agreements between a subsidiary of the Company and a Mutual
Fund is a legal and valid obligation of such subsidiary and complies with the
applicable requirements of the 1940 Act, and in the case of such distribution
agreements, with the applicable requirements of the 1934 Act, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No investment advisory agreement or
distribution agreement to which any of the subsidiaries is a party that was
either in effect on January 1, 2013 or entered into by a subsidiary of the
Company since January 1, 2013 has been terminated or expired, except where any
such termination or expiration would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  None of such
subsidiaries is in breach or violation of or in default under any such
investment advisory agreement or distribution agreement, with such exceptions
individually or in the aggregate as would not reasonably be expected to have a
Material Adverse Effect.  No subsidiary of the Company is serving or acting as
an investment adviser to any person except pursuant to an agreement to which
such subsidiary is a party and which is in full force and effect, other than any
agreement the non-existence of which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
consummation of the transaction contemplated herein will not constitute an
“assignment,” as such term is defined in the Advisers Act and the 1934 Act, of
an investment advisory agreement.

 

(bb)                          No Fiduciary Duties.  The Company acknowledges and
agrees that (i) the sale of the Shares pursuant to this Agreement is an
arm’s-length commercial transaction among the Company, on the one hand, and the
Forward Purchaser and/or the Agent (as applicable), on the other hand, (ii) in
connection with the Forward Sales (as defined herein) contemplated hereby and
the process leading to such transaction(s), the Agent is acting as agent for the
Forward Purchaser in connection with sales of the Shares sold on behalf of the
Forward Purchaser and neither the Agent nor the Forward Purchaser nor any of
their affiliates is an agent or fiduciary of the Company, or its stockholders,
creditors, employees or any other party, (iii) the Agent has not assumed and
will not assume an advisory or fiduciary responsibility in favor of the Company
with respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Agent has advised or is currently advising the
Company on other matters) and the Agent has no obligation to the Company with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement, (iv) the Agent and its affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with

 

12

--------------------------------------------------------------------------------


 

respect to the offering contemplated hereby and the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

 

(cc)                            Internal Control over Financial Reporting.  The
Company maintains a system of internal control over financial reporting (as such
term is defined in Rule 13a-15(f) of the 1934 Act Regulations) that complies
with the requirements of the 1934 Act and the 1934 Act Regulations and that has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting, the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles and the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement. 
The Company’s internal control over financial reporting is effective and the
Company is not aware of any material weaknesses in its internal control over
financial reporting.  Since the date of the latest audited financial statements
included or incorporated by reference in the General Disclosure Package and the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(dd)                          eXtensible Business Reporting Language.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(ee)                            Disclosure Controls and Procedures.  The Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) of the 1934 Act Regulations) that comply with the requirements of
the 1934 Act and the 1934 Act Regulations; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.

 

(ff)                              No Stop Order or Cease-and-Desist Proceeding. 
The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the 1933 Act, and the Company is not
the subject of a pending proceeding under Section 8A of the 1933 Act in
connection with the offering of the Securities.

 

(gg)                            Actively-Traded Security.  The Common Stock is
an “actively traded security” exempted from the requirements of Rule 101 of
Regulation M under the 1934 Act by subsection (c)(1) of such rule.

 

(hh)                          No Other At-The-Market Offerings.  Except for the
Additional Equity Distribution Agreements and as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company has not entered into any other sales agency agreements or other similar
arrangements with any agent or any other representative in respect of at the
market offerings of the Shares in accordance with Rule 415(a)(4) of the 1933 Act
Regulations.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  No Stabilization or Manipulation.  The
Company has not taken, directly or indirectly, any action designed to or that
would be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

 

(jj)                                No Commissions.  There is no broker, finder
or other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(kk)                          Deemed Representation.  Any certificate signed by
any officer of the Company delivered to the Agent or the Forward Purchaser or to
counsel for the Agent or the Forward Purchaser pursuant to or in connection with
this Agreement shall be deemed a representation and warranty by the Company to
the Agent or the Forward Purchaser as to the matters covered thereby.

 

Section 2.                                           Sale and Delivery of
Shares.

 

(a)                                 (i) Subject to the terms and conditions set
forth herein, the Company may issue and sell Shares through the Agent acting as
sales agent for the Company or directly to the Agent acting as principal from
time to time (any such sale, a “Direct Sale”).

 

(ii) In addition, subject to the terms and conditions set forth herein, the
Company may, in consultation with the Forward Purchaser and the Agent, instruct
the Forward Purchaser or its affiliate to borrow, offer and sell Shares through
the Agent, as forward seller (any such sale, a “Forward Sale”). Agent agrees to
use its reasonable efforts to sell the Shares under a Forward Sale in the manner
contemplated by the General Disclosure Package.

 

(b)                                 The Shares are to be sold on a daily basis
or otherwise as shall be agreed to by the Company, the Agent and, if applicable,
the Forward Purchaser on any day that is a trading day for the NYSE (other than
a day on which the NYSE is scheduled to close prior to its regular weekday
closing time, each, a “Trading Day”) that the Company has satisfied its
obligations under Section 4 of this Agreement and that the Company has
instructed the Agent to make such sales.  On any Trading Day, the Company, in
consultation with the Agent and, if applicable, the Forward Purchaser, may
instruct the Agent by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged by the Agent) as to (i) the maximum
amount of Shares to be sold by the Agent on such day (in any event not in excess
of the amount then available for sale under the Prospectus and the currently
effective Registration Statement), (ii) the minimum price per Share at which
such Shares may be sold and (iii) whether the sale of such Shares will be a
Direct Sale or a Forward Sale. Subject to the terms and conditions hereof, the
Agent shall use its commercially reasonable efforts to sell as sales agent for
the Forward Purchaser (in the case of a Forward Sale) or for the Company (in the
case of a Direct Sale) all of the Shares so designated by the Company.  The
Company and the Agent each acknowledge and agree that (A) there can be no
assurance that the Agent will be successful in selling the Shares, (B) the Agent
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares as required by this Agreement, and (C) the

 

14

--------------------------------------------------------------------------------


 

Agent shall be under no obligation to purchase Shares on a principal basis,
except as expressly agreed by the Agent in a Terms Agreement.

 

(c)                                  Notwithstanding the foregoing, the Company
shall not authorize the sale of, and the Agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time or (ii) having an
aggregate offering price in excess of the aggregate offering price of Shares
authorized from time to time to be issued and sold under this Agreement, in each
case, by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Agent in writing.  In addition, the Company or the
Agent may, upon notice to the other party hereto by telephone (confirmed
promptly by telecopy or email, which confirmation will be promptly
acknowledged), suspend the offering of the Shares for any reason and at any
time; provided, however, that such suspension shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice.  Under no circumstances shall the aggregate
offering price of Shares sold pursuant to this Agreement and the Additional
Equity Distribution Agreements exceed the Maximum Program Amount or the
aggregate offering price of Common Stock available for sale under the currently
effective Registration Statement.  Notwithstanding any of the provisions of this
Agreement, if in the event of any Forward Sale either (i) the Forward Purchaser
or its affiliate is unable to borrow and deliver any Shares for sale under this
Agreement or (ii) in the sole judgment of the Forward Purchaser or its
affiliate, it is either impracticable to do so or the Forward Purchaser or its
affiliate would incur a stock loan cost that is equal to or greater than 75
basis points per annum to do so, then the Agent shall only be required to sell
on behalf of the Forward Purchaser or its affiliate the aggregate number of
Shares that the Forward Purchaser or its affiliate is able to, and that it is
practicable to, so borrow below such cost.

 

(d)                                 The Company agrees that any offer to sell,
any solicitation of an offer to buy, or any sales of Shares pursuant to this
Agreement, the Additional Equity Distribution Agreements or the Distribution
Agency Agreements shall be effected by or through only one of the Agent, the
Additional Agents or the Distribution Agency Managers on any single day, but in
no event by more than one, and the Company shall in no event request that the
Agent, the Additional Agents and any of the Distribution Agency Managers sell
Shares on the same day.

 

(e)                                  If either party reasonably believes that
the exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
1934 Act are not satisfied with respect to the Company or the Shares, it shall
promptly notify the other party and sales of Shares under this Agreement shall
be suspended until that or other exemptive provisions have been satisfied in the
judgment of each party.

 

(f)                                   The Agent shall not make any sales of
Shares as sales agent or forward seller other than by means of ordinary brokers’
transactions in accordance with Rule 153 of the 1933 Act Regulations.

 

(g)                                  The gross sales price of any Shares sold
pursuant to this Agreement shall be the market or other price agreed to by the
Company and the Agent for Shares sold by the Agent under this Agreement at the
time of such sale (the “Gross Proceeds”).  The compensation payable to the Agent
for sales of Shares shall be (i) in connection with any Direct Sale, 1.40% of

 

15

--------------------------------------------------------------------------------


 

the gross sales price for such Shares, unless otherwise agreed in a Terms
Agreement (the “Direct Sale Compensation”) or (ii) in connection with any
Forward Sale, the difference between the Gross Proceeds and the amount payable
by the Forward Purchaser to the Company under the Confirmation(s), assuming full
physical settlement of the Confirmation(s) based on the Initial Forward Price
(as such term is defined in the Confirmation(s)).  The amount payable (i) by the
Agent to the Company in connection with any Direct Sale, shall be the Gross
Proceeds less the Direct Sale Compensation or (ii) by the Forward Purchaser to
the Company in connection with any Forward Sale, shall be determined pursuant to
the Confirmation(s), assuming full physical settlement of the
Confirmation(s) based on the Initial Forward Price, subject to the price
adjustment and other provisions of the Confirmation(s), and shall constitute the
net proceeds to the Company for such sales  (in each case, the “Net Proceeds”).

 

(h)                                 The Agent shall provide written confirmation
(which may be by telecopy or email) to the Company following the close of
trading on the NYSE each day on which Shares are sold under this Agreement
setting forth the number of Shares sold on such day, the price or prices at
which such Shares were sold on such day, the aggregate Gross Proceeds of the
Shares, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such sales.

 

(i)                                     Settlement for sales of Shares pursuant
to this Section 2 will occur on the third business day that is also a Trading
Day following the trade date on which such sales are made, unless another date
shall be agreed to by the Company and the Agent (each such day, a “Settlement
Date”).  On each Settlement Date for any Direct Sale (each such day, a “Direct
Settlement Date”), such Shares (the “Direct Settlement Shares”) shall be
delivered by the Company to the Agent in book-entry form to the Agent’s account
at The Depository Trust Company against payment by the Agent of the Net Proceeds
from the sale of such Shares in same day funds delivered to an account
designated by the Company. On each Settlement Date for any Forward Sale, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Forward Purchaser to the Agent.  If the Company shall default on its
obligation to deliver Shares through the Agent as sales agent on any Direct
Settlement Date, the Company shall (i) indemnify and hold the Agent harmless
against any loss, claim or damage arising from or as a result of such default by
the Company and (ii) pay the Agent any commission to which it would otherwise be
entitled absent such default.

 

(j)                                    Notwithstanding any other provision of
this Agreement, the Company and the Agent agree that no sales of Shares shall
take place, and the Company shall not request the sale of any Shares that would
be sold, and the Agent shall not be obligated to sell, (A) during any period
starting on the first day of each fiscal quarter of the Company and ending on
the day on which the Company’s insider trading policy, as then in existence,
does not prohibit the purchases or sales of the Company’s Common Stock by its
officers or directors (except to the extent that the Company is not in
possession of material non-public information during the first five days of such
period), (B) during any other period in which the Prospectus or any amendment or
supplement thereto includes an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or
(C) during any period in which the Company is in possession of material
non-public information.

 

16

--------------------------------------------------------------------------------


 

(k)                                 At each Applicable Time and on each
Settlement Date, each date the Registration Statement or the Prospectus shall be
amended or supplemented (other than a prospectus supplement to the Prospectus
included as part of the Registration Statement filed pursuant to Rule 424(b) of
the 1933 Act Regulations relating solely to the offering of securities other
than the Shares) (a “Registration Statement Amendment Date”) and each date the
Company files an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q
or an amendment to any such document (a “Company Periodic Report Date”), the
Company shall be deemed to have affirmed each representation and warranty
(except for the representation and warranty in Section 1(l) hereof, which the
Company shall be deemed to have affirmed only at each Company Periodic Report
Date) and its compliance with each covenant and other agreement contained in
this Agreement (unless the Company shall have notified the Agent to the contrary
in writing).  The Company shall cause a senior corporate officer of the Company
from time to time designated by the Company (which senior corporate officer
shall initially be a senior corporate officer holding one of the offices
specified in Exhibit B hereto) to respond via electronic mail to a communication
from the Agent in the form set forth in Exhibit B hereto when, during the term
of this Agreement, the Company shall have received such a communication.  Any
obligation of the Agent to use its commercially reasonable efforts to sell the
Shares on behalf of the Forward Purchaser or the Company, as applicable, shall
be subject to, as determined in the reasonable discretion of the Agent, the
continuing accuracy of the representations and warranties of the Company, the
compliance by the Company with each covenant contained herein, the performance
by the Company of its obligations hereunder and the continuing satisfaction of
the additional conditions specified in Section 4 of this Agreement.

 

(l)                                     The Agent shall not have any obligation
to purchase Shares as principal, whether from the Company or otherwise, unless
the Company and the Agent agree as set forth below. Shares purchased from the
Company by the Agent, individually or in a syndicate, as principal shall be
purchased in accordance with terms agreed upon between the Agent and the Company
as evidenced by a Terms Agreement. The Agent’s commitment to purchase Shares
from the Company as principal shall be deemed to have been made on the basis of
the accuracy of the representations and warranties of the Company, and
performance by the Company of its covenants and other obligations, herein
contained and shall be subject to the terms and conditions herein set forth. At
the time of each Terms Agreement, the Agent shall specify the requirements, if
any, for the officers’ certificate, opinions and letters of counsel and
accountants’ letter pursuant to Sections 4(c), 4(d), 4(e) and 4(f) hereof. In
the event of a conflict between the terms of this Agreement and a Terms
Agreement, the terms of such Terms Agreement shall control.

 

Section 3.                                           Covenants of the Company. 
The Company hereby covenants and agrees with the Agent that:

 

(a)                                 During the period beginning on the date
hereof and ending on the date, as determined in the reasonable discretion of the
Agent, that a prospectus is no longer required by law to be delivered in
connection with the offering or sales of the Shares by the Agent or any dealer
(whether physically or through compliance with Rule 153 or 172 of the 1933 Act
Regulations, or in lieu thereof, a notice referred to in Rule 173(a) of the
1933 Act Regulations) (the “Prospectus Delivery Period”):

 

17

--------------------------------------------------------------------------------

 


 

(i)                                     the Company will notify the Agent
promptly in writing of the time when any subsequent amendment to the
Registration Statement has become effective or any amendment to the Registration
Statement or any subsequent supplement to the Prospectus has been filed;

 

(ii)                                  the Company will prepare and file with the
Commission any material required to be filed with the Commission pursuant to
Rule 433(d) of the 1933 Act Regulations and any amendments or supplements to the
Registration Statement or the Prospectus that, in the reasonable judgment of the
Company, may be necessary or advisable in connection with the offering of the
Shares by the Agent;

 

(iii)                               the Company will comply with Rule 430B;
provided, however, that the Company will not file any amendment to the
Registration Statement or supplement to the Prospectus with respect to the
Shares unless a copy thereof has been submitted to the Agent a reasonable period
of time before filing with the Commission or if the Agent reasonably objects to
such filing in writing, in each case excluding an amendment by incorporated
report filed pursuant to Section 13 or 15(d) of the 1934 Act;

 

(iv)                              the Company will file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13, 14 or 15 of the 1934 Act and
will advise the Agent of any such filing;

 

(v)                                 the Company will furnish to the Agent at the
time of filing thereof, a copy of any document that upon filing is deemed to be
incorporated by reference in the Registration Statement or the Prospectus; and

 

(vi)                              the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the 1933 Act Regulations
or, in the case of any document to be incorporated therein by reference, to be
filed with the Commission as required pursuant to the 1934 Act, within the
prescribed time period; in connection with a Terms Agreement, the Company will
prepare and file with the Commission, a pricing supplement with respect to the
offer and sale of Shares covered by such Terms Agreement. The Company will
effect all filings required under Rule 424(b), in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will
take such steps as it deems necessary to ascertain promptly whether the form of
prospectus transmitted for filing under Rule 424(b) was received for filing by
the Commission and, in the event that it was not, it will promptly file such
prospectus.

 

(b)                                 The Company shall pay the required
Commission filing fees relating to the Shares within the time required by
Rule 456(b)(1)(i) of the 1933 Act Regulations without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) of the 1933 Act
Regulations.

 

(c)                                  To the extent the Company requests that the
Agent effect sales of Shares pursuant to this Agreement, the Company will advise
the Agent (through notice provided to

 

18

--------------------------------------------------------------------------------


 

Cleary Gottlieb Steen & Hamilton LLP, or other counsel reasonably satisfactory
to the Agent) of the receipt of any comments of or request by the Commission for
any amendment or supplement to the Registration Statement or the Prospectus,
including the documents incorporated by reference therein, or for additional or
supplemental information with respect thereto or of notice of institution of
proceedings for the entry of a stop order suspending the effectiveness of the
Registration Statement by the Commission or of any examination pursuant to
Section 8(e) of the 1933 Act concerning the Registration Statement or of any
order or notice preventing or suspending the use of the Registration Statement,
any preliminary prospectus or the Prospectus, or of any proceedings to remove,
suspend or terminate from listing or quotation the Common Stock from any
securities exchange upon which it is listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes, which comments, requests, notices, proceedings have
been received, threatened or initiated since the last time the Company requested
that the Agent effect sales of Shares pursuant to this Agreement.  The Company
shall use its best efforts to prevent the issuance of any such stop order or
notice of prevention or suspension of such use.  If the Commission shall enter
any such stop order or issue any such notice at any time, the Company will use
its best efforts to obtain the lifting or reversal of such order or notice at
the earliest possible moment, or will file an amendment to the Registration
Statement or a new registration statement in a form satisfactory to the Agent
and use its best efforts to have such amendment or new registration statement
become effective as soon as practicable.

 

(d)                                 The Company will make available to the Agent
and from time to time furnish to the Agent, at the Company’s expense, copies of
the Prospectus (or the Prospectus as amended or supplemented if the Company
shall have made any amendments or supplements thereto after the effective date
of the Registration Statement) in such quantities and at such locations as the
Agent may reasonably request for the purposes contemplated by the 1933 Act.

 

(e)                                  The Company will promptly notify the Agent
to suspend the offering of Shares (i) when the Company is in possession of
material non-public information and (ii) upon the happening of any event known
to the Company during the Prospectus Delivery Period or otherwise prior to the
final Settlement Date which, in the reasonable judgment of the Company, would
require the making of any change in the Registration Statement or in the
Prospectus then being used, or in the information incorporated by reference
therein, so that the Registration Statement and the Prospectus would not include
an untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  During such
time period, the Company will prepare and furnish, at the Company’s expense, to
the Agent promptly such amendments or supplements to such Registration Statement
and Prospectus as may be necessary to reflect any such change and will furnish
the Agent with a copy of such proposed amendment or supplement before filing any
such amendment or supplement with the Commission.  If at any time following
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement (or any other registration statement relating to the Shares) or the
Prospectus or any preliminary prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company

 

19

--------------------------------------------------------------------------------


 

will promptly notify the Agent and will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.

 

(f)                                   The Company will furnish such information
as may be required and otherwise will cooperate in qualifying the Shares for
offering and sale under the securities or blue sky laws of such jurisdictions as
the Agent may designate and to maintain such qualifications in effect so long as
required for the distribution of the Shares; provided that the Company shall not
be required to qualify as a foreign corporation or to consent to the service of
process under the laws of any such jurisdiction (except service of process with
respect to the offering and sale of the Shares).  The Company will promptly
advise the Agent of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(g)                                  Prior to the final Settlement Date, the
Company will furnish to the Agent (i) copies of any reports or other
communications which the Company shall send directly to its stockholders or
shall from time to time publish or publicly disseminate, (ii) copies of all
annual, quarterly and current reports filed with the Commission on Forms 10-K,
10-Q and 8-K, or such other similar form as may be designated by the Commission,
(iii) copies of any financial statements or reports filed with any national
securities exchange on which any class of securities of the Company is listed
and (iv) such other information as the Agent may reasonably request regarding
the Company, in each case as soon as such reports, communications, documents or
information becomes available.  Where in any part of this Agreement there is an
obligation on the part of the Company to deliver a document to the Agent or its
counsel, or to provide notification of the filing of any such document with the
Commission, such obligation shall be deemed satisfied if and when such document
shall have been filed on the Commission’s EDGAR system.

 

(h)                                 The Company will make generally available to
its stockholders as soon as practicable, and in the manner contemplated by
Rule 158 of the 1933 Act Regulations but in any event not later than 15 months
after the end of the Company’s current fiscal quarter, an earnings statement
(which need not be audited) covering a 12 month period beginning after the date
upon which a prospectus supplement is filed pursuant to Rule 424(b) of the
1933 Act Regulations that shall satisfy the provisions of Section 11(a) of the
1933 Act and Rule 158 of the 1933 Act Regulations.

 

(i)                                     Whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, the
Company will pay all of its costs, expenses, fees and taxes incident to the
performance of its obligations hereunder, including, but not limited to, such
costs, expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, the Prospectus, each prospectus supplement
filed by the Company in connection with the offering and sale of Shares by the
Agent under this Agreement and any amendments or supplements thereto and the
printing and furnishing of copies of each thereof to the Agent (including costs
of mailing and shipment), (ii) the producing, word processing and/or printing of
this Agreement, the Confirmation(s), any power of attorney and any closing
documents (including compilations thereof) and the reproduction and/or printing
and furnishing of copies of each thereof to the Agent (including costs of
mailing and shipment), (iii) the qualification of the

 

20

--------------------------------------------------------------------------------


 

Shares for offering and sale under state laws and the determination of their
eligibility for investment under state law as aforesaid (including the
reasonable legal fees and filing fees and other disbursements of counsel for the
Agent and the Forward Purchaser) and the preparation, printing and furnishing of
copies of any blue sky surveys to the Agent, (iv) the listing of the Settlement
Shares on the NYSE, (v) any filing for review of the public offering of the
Shares by FINRA, (vi) the fees and disbursements of the Company’s counsel and
accountants, (vii) the performance of the Company’s other obligations hereunder,
(viii) the costs and expenses (including without limitation any damages or other
amounts payable in connection with legal or contractual liability) associated
with the reforming of any contracts for sale of the Shares made by the Agent
caused by a breach of the representation contained in the first paragraph of
Section 1(e) and (ix) the registration, issue, sale and delivery of the
Settlement Shares.  The Agent and the Forward Purchaser will pay their own
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement and the transactions contemplated by this Agreement, including,
without limitation, travel, reproduction, printing and similar expenses as well
as the fees and disbursements of their legal counsel.

 

(j)                                    The Company will use the Net Proceeds
from the sale of the Shares in the manner set forth in the Prospectus.

 

(k)                                 During the period beginning on the date on
which instructions to sell Shares hereunder are delivered by the Company to the
Agent and ending on the Settlement Date or Direct Settlement Date with respect
to such sales, the Company will not sell, offer or agree to sell, contract to
sell, pledge, register, grant any option to purchase or otherwise dispose of,
directly or indirectly, any shares of capital stock or securities convertible
into or exchangeable, exercisable or redeemable for capital stock or warrants or
other rights to purchase capital stock, except (i) for the registration of the
Shares and the sales of Shares through the Agent or the Additional Agents
pursuant to this Agreement and the Additional Equity Distribution Agreements,
respectively, (ii) for shares of Common Stock issued pursuant to outstanding
equity awards or the grant of equity awards under (x) existing employee benefit
agreements or equity incentive plans or (y) employee benefit agreements or
equity incentive plans described in the Prospectus or the Registration
Statement, (iii) any shares of Common Stock issued upon conversion, repurchase
or exchange of the Company’s outstanding convertible securities, (iv) shares of
Common Stock or other securities issued as consideration for investments in or
acquisitions of entities involved in investment advisory or investment
management activities or other financial services related business (including
any resale of shares issued in such a transaction) or (v) any filing under the
1933 Act relating to any shares of Common Stock on Form S-8 or any issuances of
Common Stock thereunder, without (a) giving the Agent prior written notice, as
promptly as reasonably practicable, specifying the nature of the proposed sale
and the date of such proposed sale and (b) the Agent suspending activity under
this program for such period of time as requested by the Company or as
reasonably deemed appropriate by the Agent in light of the proposed sale.

 

(l)                                     At any time during the term of this
Agreement, the Company will advise the Agent immediately after it shall have
received notice or obtain knowledge thereof, of (x) any information or fact
that, in the opinion of counsel to the Company, would alter or affect, in any
material respect, any opinion, certificate, letter or other document provided to
the Agent pursuant to Section 4 of this Agreement or any of the representations
or warranties made pursuant to

 

21

--------------------------------------------------------------------------------


 

Section 1 of this Agreement or (y) any non-compliance or imminent non-compliance
by the Company with any of its covenants or obligations hereunder in any
material respect.

 

(m)                             Except as provided in the last sentence hereof,
upon commencement of the offering of the Shares under this Agreement, (i) at
each time Shares are delivered to the Agent as principal on a Direct Settlement
Date, (ii) on every Monday during the term of this Agreement following a week
during which no certificate was furnished pursuant to this Section 3(m) (except
for any Monday during any period starting on the first day of each fiscal
quarter of the Company and ending on the third business day following the next
Company Earnings Report Date, unless sales of Shares took place during such
period pursuant to Section 2(j)(A)) and (iii) promptly after each Registration
Statement Amendment Date, each Company Periodic Report Date, and each date on
which a current report on Form 8-K shall be furnished by the Company under Item
2.02 of such form in respect of a public disclosure or material non-public
information regarding the Company’s results of operations or financial condition
for a completed quarterly or annual fiscal period (a “Company Earnings Report
Date”) and on such other dates as the Agent shall reasonably request, the
Company will furnish or cause to be furnished forthwith to the Agent a
certificate dated the Direct Settlement Date, date of effectiveness of such
amendment, the date of filing with the Commission of such supplement or other
document or the date of such request, as the case may be, in a form satisfactory
to the Agent to the effect that the statements contained in the certificate
referred to in Section 4(e) of this Agreement which were last furnished to the
Agent are true and correct at the time of such Direct Settlement Date,
amendment, supplement or filing, as the case may be, as though made at and as of
such time (except that such statements shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented to such
time) or, in lieu of such certificate, a certificate of the same tenor as the
certificate referred to in said Section 4(e), but modified as necessary to
relate to the Registration Statement and the Prospectus as amended and
supplemented, or to the document incorporated by reference into the Prospectus,
to the time of delivery of such certificate.  As used in this paragraph, to the
extent there shall be an Applicable Time on or following the dates referred to
above, promptly shall be deemed to be such Applicable Time.  The delivery
requirements in this Section shall be suspended after the maximum number of
Shares authorized to be issued and sold under this Agreement have been sold
under this Agreement and the Additional Equity Distribution Agreements, in the
aggregate.  To the extent that the Company does not furnish or cause to be
furnished the certificate on a date identified above, the Agent’s obligations to
effect sales under this Agreement shall be suspended until such time that the
Company furnishes or causes to be furnished such certificate (and any other
deliverables that may be due pursuant to the last sentence of Sections 3(n) and
3(o), respectively, of this Agreement).

 

(n)                                 Except as provided in the last sentence
hereof, upon commencement of the offering of the Shares under this Agreement,
(i) at each time Shares are delivered to the Agent as principal on a Direct
Settlement Date and (ii) promptly after each Registration Statement Amendment
Date, each Company Periodic Report Date and each Company Earnings Report Date
and on such other dates as the Agent shall reasonably request, the Company will
furnish or cause to be furnished forthwith to the Agent and to counsel to the
Agent written opinions and negative assurance letters of Ropes & Gray LLP, or
other counsel reasonably satisfactory to the Agent, dated the Direct Settlement
Date, date of effectiveness of such amendment, the date of filing with the
Commission of such supplement or other document or the date of such request, as
the case may be, in a form and substance reasonably satisfactory to the Agent
and its counsel, of

 

22

--------------------------------------------------------------------------------


 

the same tenor as the opinions and negative assurance letters referred to in
Section 4(c) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the time of delivery
of such opinion, provided that the Company shall not be required to furnish or
cause to be furnished the opinion referred to in Section 4(c) other than upon
the commencement of the offering of the Shares and each date the Company files
an Annual Report on Form 10-K.  As used in this paragraph, to the extent there
shall be an Applicable Time on or following the dates referred to above,
promptly shall be deemed to be such Applicable Time.  The delivery requirements
in this Section shall be suspended after the maximum number of Shares authorized
to be issued and sold under this Agreement have been sold under this Agreement
and the Additional Equity Distribution Agreements, in the aggregate.  To the
extent that the Company does not furnish or cause to be furnished the opinion
and/or negative assurance letter on a date identified above, the Agent’s
obligations to effect sales under this Agreement shall be suspended until such
time that the Company furnishes or causes to be furnished such opinion and/or
negative assurance letter (and any other deliverables that may be due pursuant
to the last sentence of Sections 3(m) and 3(o), respectively, of this
Agreement); provided that the Company shall be required to furnish an opinion
only if the Company has filed an Annual Report on Form 10-K during this
suspension period.

 

(o)                                 Except as provided in the last sentence
hereof, upon commencement of the offering of the Shares under this Agreement,
(i) at each time Shares are delivered to the Agent as principal on a Direct
Settlement Date and (ii) promptly after each Registration Statement Amendment
Date, each Company Periodic Report Date and each Company Earnings Report Date
and on such other dates as the Agent shall reasonably request, the Company will
cause PricewaterhouseCoopers LLP (and any other independent registered public
accounting firm whose report is incorporated by reference into the Registration
Statement) to furnish to the Agent a letter, dated the Direct Settlement Date,
date of effectiveness of such amendment, the date of filing of such supplement
or other document with the Commission or the date of such request, as the case
may be, in form satisfactory to the Agent, its counsel and
PricewaterhouseCoopers LLP (and, as applicable, the independent registered
public accounting firm(s)), of the same tenor as the letter referred to in
Section 4(d) hereof, but modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter.  As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the dates referred to above, promptly shall be deemed to be such
Applicable Time.  The delivery requirements in this Section shall be suspended
after the maximum number of Shares authorized to be issued and sold under this
Agreement have been sold under this Agreement and the Additional Equity
Distribution Agreements, in the aggregate.  To the extent that the Company does
not cause PricewaterhouseCoopers LLP (and, as applicable, the independent
registered public accounting firm(s)) to furnish the letter on a date identified
above, the Agent’s obligations to effect sales under this Agreement shall be
suspended until such time that the Company causes PricewaterhouseCoopers LLP
(and, as applicable, the independent registered public accounting firm(s)) to
furnish such letter (and any other deliverables that may be due pursuant to the
last sentence of Sections 3(m) and 3(n), respectively, of this Agreement).

 

23

--------------------------------------------------------------------------------


 

(p)                                 The Company acknowledges that the Agent will
be trading the Company’s Common Stock for the Agent’s own account and for the
account of its clients at the same time as sales of Shares occur pursuant to
this Agreement.

 

(q)                                 (i) If any condition set forth in
Section 4(a) or 4(g) hereof shall not have been satisfied on the applicable
Settlement Date, the Agent, at the direction of the Company, will offer to any
person who has agreed to purchase Shares pursuant to the offering contemplated
by this Agreement as the result of an offer to purchase solicited by the Agent
the right to refuse to purchase and pay for such Shares.

 

(ii)                                  If any condition set forth in
Section 4(a) or 4(g) hereof shall not have been satisfied on the applicable
Direct Settlement Date, the Company will offer to any person who has agreed to
purchase Shares from or through the Agent the right to refuse to purchase and
pay for such Shares.

 

(r)                                    The Company will disclose in its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the
aggregate price of Shares sold through the Agent under this Agreement and
through the Additional Agents under the Additional Equity Distribution
Agreements during the relevant period, together with any other information that
is required to comply with the 1933 Act or the rules and regulations thereunder.

 

(s)                                   The Company will use its best efforts to
cause the Settlement Shares to be listed on the NYSE and to maintain such
listing and to file with the NYSE all documents and notices required by the NYSE
of companies that have securities that are listed on the NYSE, it being
understood that the Agent shall not be obligated to effect any sales of Shares
in an amount exceeding the number of Settlement Shares that have been approved
for listing on the NYSE.

 

(t)                                    The Company will not (i) take, directly
or indirectly, any action designed to stabilize or manipulate the price of any
security of the Company, or which may cause or result in, or which would in the
future reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company, to facilitate the sale
or resale of any of the Shares, (ii) bid for or purchase, or pay any person
(other than as contemplated by the provisions of this Agreement) any
compensation for, soliciting purchases of the Shares or (iii) pay or agree to
pay to any person any compensation for soliciting any order to purchase any
security that is a “reference security” with respect to the Common Stock of the
Company (within the meaning of Regulation M under the 1934 Act) other than as
contemplated by the provisions of this Agreement, in each case, during any
“restricted period” within the meaning of Regulation M under the 1934 Act.

 

(u)                                 The Company will comply with all of the
provisions of any undertakings in the Registration Statement.

 

(v)                                 The Company will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
offices, at such times as the Agent may reasonably request.  If the Agent shall
so

 

24

--------------------------------------------------------------------------------


 

request of one of the senior corporate officers of the Company specified in
Exhibit B by 3:00 p.m.  Eastern Time on any business day, the Company shall
either (i) make available one or more senior corporate officers of the Company
for interview due diligence at 9:00 a.m.  Eastern Time on the next following
business day or (ii) direct the Agent to cease offers and sales of the Shares
until such time as such senior corporate officer or officers of the Company
shall be made available for such purposes.  Further, the Company shall make
available a Senior Vice President (or other senior corporate officer reasonably
acceptable to the Agent) and counsel of the Company for interview due diligence
at 9:00 a.m.  Eastern Time on the 15th calendar day of the third month of each
fiscal quarter of the Company.

 

(w)                               The Company represents and agrees that, unless
it obtains the prior consent of the Agent, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, whether or not required to be filed with the Commission. 
Any such free writing prospectus consented to by the Company and the Agent is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

 

(x)                                 The Company agrees that it will not claim
that the Agent has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Company, in connection with such transaction
or the process leading thereto.

 

Section 4.                                           Conditions of Agent’s
Obligations.  The obligations of the Agent hereunder are subject to (i) the
accuracy of the representations and warranties on the part of the Company on the
date hereof and as of each Registration Statement Amendment Date, Company
Earnings Report Date, Company Periodic Report Date, Applicable Time and
Settlement Date, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions precedent:

 

(a)                                 (i) No stop order with respect to the
effectiveness of the Registration Statement shall have been issued under the
1933 Act or the 1933 Act Regulations or proceedings initiated under
Section 8(d) or 8(e) of the 1933 Act and no order directed at any document
incorporated by reference therein and no order preventing or suspending the use
of the Prospectus has been issued by the Commission, and no suspension of the
qualification of the Shares for offering or sale in any jurisdiction, or to the
knowledge of the Company or the Agent of the initiation or threatening of any
proceedings for any of such purposes, has occurred; (ii) the Registration
Statement and all amendments thereto, or modifications thereof, if any, shall
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (iii) the Prospectus and all amendments or supplements thereto,
or modifications thereof, if any, and the General Disclosure Package shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading;
(iv) the Company shall have filed the Prospectus, and any amendments and
supplements thereto, with the Commission (including the

 

25

--------------------------------------------------------------------------------


 

information required by Rule 430B) in the manner and within the time period
required by the 1933 Act and the 1933 Act Regulations, and any post-effective
amendment thereto containing the information required by Rule 430B shall have
become effective and (v) all material required to be filed by the Company
pursuant to Rule 433(d) shall have been filed with the Commission within the
applicable time periods prescribed for such filings under Rule 433.

 

(b)                                 In the judgment of the Agent, there shall
not have occurred any Material Adverse Effect.

 

(c)                                  The Company shall cause to be furnished to
the Agent, on every date specified in Section 3(n) hereof (except as provided in
the last sentence of Section 3(n)), the opinion and negative assurance letter of
Ropes & Gray LLP, or other counsel reasonably satisfactory to the Agent,
addressed to the Agent, dated as of such date, in form reasonably satisfactory
to the Agent and its counsel, substantially in the form of Exhibit C-1 and
Exhibit C-2 attached hereto.

 

(d)                                 The Company shall cause to be furnished to
the Agent, on every date specified in Section 3(o) hereof (except as provided in
the last sentence of Section 3(o)), from PricewaterhouseCoopers LLP (and any
other independent registered public accounting firm whose report is incorporated
by reference into the Registration Statement), letters dated the date of
delivery thereof and addressed to the Agent in form and substance satisfactory
to the Agent, its counsel, PricewaterhouseCoopers LLP (and, as applicable, the
independent registered public accounting firm(s)), containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company and its
subsidiaries included or incorporated by reference in the Registration
Statement.

 

(e)                                  The Company shall furnish to the Agent, on
each date specified in Section 3(m) hereof (except as provided in the last
sentence of Section 3(m)), a certificate of two of its executive officers to the
effect that (i) the representations and warranties of the Company as set forth
in this Agreement are true and correct as of the date of such certificate (the
“Certificate Date”), (ii) the Company shall have performed such of its
obligations under this Agreement as are to be performed at or before each such
Certificate Date and (iii) the conditions set forth in paragraphs (a) and (b) of
this Section 4 have been met.

 

(f)                                   On the date hereof, the Agent shall have
received the opinion of Cleary Gottlieb Steen & Hamilton LLP, or other counsel
reasonably satisfactory to the Agent, dated the date hereof and addressed to the
Agent in form and substance reasonably satisfactory to the Agent.  On every date
specified in Section 3(n) hereof, the Agent shall have received a negative
assurance letter of Cleary Gottlieb Steen & Hamilton LLP, or other counsel
reasonably satisfactory to the Agent, dated as of such date, in form and
substance satisfactory to the Agent.

 

(g)                                  All filings with the Commission required by
Rule 424 of the 1933 Act Regulations to have been filed by each Applicable Time
or related Settlement Date, as the case may be, shall have been made within the
applicable time period prescribed for such filing by Rule 424 (without reliance
on Rule 424(b)(8)).

 

26

--------------------------------------------------------------------------------


 

(h)                                 The Settlement Shares shall have been
approved for listing on the NYSE, subject to official notice of issuance.  The
Agent acknowledges that as of the date of this Agreement, 4,500,000 shares of
Common Stock have been approved for listing on the NYSE.

 

(i)                                     The Company shall have furnished to the
Agent such other documents and certificates as to the accuracy and completeness
of any statement in the Registration Statement, the Prospectus and the General
Disclosure Package as of each Settlement Date as the Agent may reasonably
request.

 

(j)                                    The Company shall have paid the required
Commission filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the 1933 Act Regulations without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) of the 1933 Act
Regulations.

 

(k)                                 FINRA shall not have raised any objection
with respect to the fairness and reasonableness of the terms and arrangements
under this Agreement.

 

(l)                                     No amendment or supplement to the
Registration Statement or Prospectus, including documents deemed to be
incorporated by reference therein, shall be filed to which the Agent objects in
writing.

 

(m)                             Except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the later of the time of execution of this Agreement and the most recent
Applicable Time, there shall not have occurred any downgrading, nor shall any
notice, announcement or written indication have been given or made of any
intended or potential downgrading in the rating accorded any securities of or
guaranteed by the Company by any “nationally recognized statistical rating
organization,” as that term is defined in Rule 436(g)(2) of the 1933 Act
Regulations.

 

Section 5.                                           Indemnification.

 

(a)                                 Indemnification of Agent and Forward
Purchaser.  The Company agrees to indemnify and hold harmless the Agent and the
Forward Purchaser, each of their directors, officers, employees and agents, and
each person, if any, who controls the Agent or the Forward Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus, the General Disclosure Package or the Prospectus (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

 

27

--------------------------------------------------------------------------------


 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the reasonable fees and disbursements of counsel chosen by
the Agent), reasonably incurred in investigating, preparing or defending against
any litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Agent Information.

 

(b)                                 Indemnification of Company, Directors and
Officers.  The Agent and the Forward Purchaser severally and not jointly agree
to indemnify and hold harmless the Company, its directors, each of its officers
who signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto) or any Issuer Free Writing Prospectus, the General Disclosure
Package or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with written information furnished to the Company by the
Agent expressly for use therein.  The Company acknowledges that (i) the
statements set forth in the third sentence of the second paragraph under the
caption “Plan of Distribution (Conflicts of Interest)” in the Prospectus
Supplement concerning transactions that stabilize the Common Stock and (ii) the
Agent’s name on the front cover page of the Prospectus Supplement, on the back
cover page of the Prospectus and under the caption “Plan of Distribution
(Conflicts of Interest)” in the Prospectus Supplement constitute the only
information furnished in writing by or on behalf of the Agent for inclusion in
the Registration Statement (or any amendment thereto) or any Issuer Free Writing
Prospectus, the General Disclosure Package or the Prospectus (or any amendment
or supplement thereto) (the “Agent Information”).

 

(c)                                  Actions against Parties; Notification. 
Each indemnified party shall give notice as promptly as reasonably practicable
to each indemnifying party of any action commenced against it in respect of
which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement.  In the case of parties indemnified
pursuant to Section 5(a) above, counsel to the

 

28

--------------------------------------------------------------------------------


 

indemnified parties shall be selected by the Agent, and, in the case of parties
indemnified pursuant to Section 5(b) above, counsel to the indemnified parties
shall be selected by the Company.  An indemnifying party may participate at its
own expense in the defense of any such action; provided, however, that counsel
to the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party.  In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 5 or Section 6 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)                                 Settlement without Consent if Failure to
Reimburse.  If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 5(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement. 
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, an indemnifying party shall
not be liable for any settlement of the nature contemplated by
Section 5(a)(ii) effected without its consent if such indemnifying party
(i) reimburses such indemnified party in accordance with such request to the
extent it considers such request to be reasonable and (ii) provides written
notice to the indemnified party substantiating the unpaid balance as
unreasonable, in each case prior to the date of such settlement.

 

(e)                                  Additional Liability.  The obligations of
the Company under this Section 5 shall be in addition to any liability which the
Company may otherwise have and shall extend, upon the same terms and conditions,
to the directors and officers of the Agent and the Forward Purchaser and to each
person, if any, who controls the Agent or the Forward Purchaser within the
meaning of the 1933 Act and each broker-dealer affiliate of the Agent or the
Forward Purchaser; and the obligations of the Agent and the Forward Purchaser
under this Section 5 shall be in addition to any liability which the Agent and
the Forward Purchaser may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company and to each person,
if any, who controls the Company within the meaning of the 1933 Act.

 

29

--------------------------------------------------------------------------------


 

Section 6.                                           Contribution.  If the
indemnification provided for in Section 5 hereof is for any reason unavailable
to or insufficient to hold harmless an indemnified party in respect of any
losses, liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Agent and the Forward
Purchaser on the other hand from the offering of the Shares pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and of the Agent and the Forward Purchaser on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company on the one hand and the Forward
Purchaser and the Agent on the other hand in connection with the offering of the
Shares pursuant to this Agreement shall be deemed to be in the same respective
proportions as (i) the Net Proceeds from the offering of the Shares pursuant to
this Agreement (before deducting expenses and, for the avoidance of doubt,
without including proceeds from the offering of Shares pursuant to the
Additional Equity Distribution Agreements) received by the Company (which shall
be deemed to include the proceeds that would be received by the Company upon
physical settlement of the Confirmation(s) assuming that the aggregate amount
payable by the Forward Purchaser under the Confirmation(s) is equal to the
aggregate amount of the Net Proceeds realized upon the sale of the Shares) and
(ii) the aggregate proceeds received by the Forward Purchaser and the Agent from
the sale of the Shares less the aggregate Net Proceeds.

 

The relative fault of the Company on the one hand and the Forward Purchaser and
the Agent on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Forward Purchaser and the Agent and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company, the Agent and the Forward Purchaser agree that it would not be just
and equitable if contribution pursuant to this Section 6 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 6.  The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 6 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, the Agent and the Forward
Purchaser shall not be required to contribute any amount in excess of (i) the
total compensation received by the Agent in connection with the sale of Shares
on behalf of the Company and (ii)

 

30

--------------------------------------------------------------------------------


 

the total compensation received by the Agent in connection with the sale of
Shares on behalf of the Forward Purchaser or the Company.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 6, the person, if any, who controls the Agent or
the Forward Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act and the Agent’s and the Forward Purchaser’s
Affiliates shall have the same rights to contribution as such Agent or Forward
Purchaser, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as the Company.

 

Section 7.                                           Representations, Warranties
and Agreements to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company, the Agent and
the Forward Purchaser, as set forth in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall remain in full force and
effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of the Agent and the Forward Purchaser or any
controlling person of the Agent and the Forward Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

 

Section 8.                                           Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that (i) if Shares have been sold through the
Agent, then Section 3(q) shall remain in full force and effect notwithstanding
such termination, (ii) with respect to any pending sale through the Agent, the
obligations of the Company, including in respect of compensation of the Agent,
shall remain in full force and effect notwithstanding such termination and
(iii) the provisions of Section 1, Section 3(i), Section 5 and Section 6 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(b)                                 The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that the provisions of Section 1, 3(i),
Section 5 and Section 6 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(c)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Section 8(a) or (b) above or otherwise
by mutual agreement of the parties or upon settlement of the sale of all the
Shares in the aggregate in one or more offerings; provided that any such
termination by mutual agreement or pursuant to this clause (c) shall in all
cases be

 

31

--------------------------------------------------------------------------------


 

deemed to provide that Section 1, Section 3(i), Section 5 and Section 6 of this
Agreement shall remain in full force and effect.

 

(d)                                 Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of such notice by the Agent or the Company, as the case may be.  If
such termination shall occur prior to the Settlement Date for any sale of
Shares, such sale shall settle in accordance with the provisions of
Section 2(i) hereof.

 

(e)                                  The Agent may terminate a Terms Agreement
by notice given by it to the Company, if after the execution and delivery of
such agreement and prior to any Settlement Date (as defined in the Terms
Agreement) (i) trading generally shall have been suspended or materially limited
on, or by, as the case may be, the New York Stock Exchange, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities or any calamity or crisis that, in the Agent’s
judgment, is material and adverse and which, singly or together with any other
event specified in this clause (v), makes it, in the Agent’s judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Shares on the terms and in the manner contemplated in the Prospectus.

 

Section 9.                                           Notices.  Except as
otherwise herein provided, all statements, requests, notices and agreements
shall be in writing and delivered by hand, overnight courier, mail or facsimile
and, if to the Agent, shall be sufficient in all respects if delivered or sent
to [            ]; if to the Forward Purchaser, it shall be sufficient in all
respects if delivered or sent to [            ]; if to the Company, it shall be
sufficient in all respects if delivered or sent to the Company at the offices of
the Company at 777 South Flagler Drive, West Palm Beach, FL 33401, Attention: 
Chief Financial Officer, with a copy to the Company at 600 Hale Street, P.O. Box
1000, Prides Crossing, MA 01965, Attention:  General Counsel.  Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.

 

Section 10.                                    Parties.  The Agreement herein
set forth has been and is made solely for the benefit of the Agent, the Forward
Purchaser and the Company and to the extent provided in Section 5 hereof the
controlling persons, directors and officers referred to in such section, and
their respective successors, assigns, heirs, personal representatives and
executors and administrators.  No other person, partnership, association or
corporation (including a purchaser, as such purchaser, from any of the
Agent) shall acquire or have any right under or by virtue of this Agreement.

 

Section 11.                                    Adjustments For Stock Splits. 
The parties acknowledge and agree that all share related numbers contained in
this Agreement shall be adjusted to take into account any stock split effected
with respect to the Shares.

 

32

--------------------------------------------------------------------------------


 

Section 12.                                    Counterparts.  This Agreement may
be executed by any one or more of the parties hereto and thereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
This Agreement may be delivered by any party by facsimile or other electronic
transmission.

 

Section 13.                                    Time of the Essence.  Time shall
be of the essence of this Agreement.  As used herein, the term “business day”
shall mean any day when the Commission’s office in Washington, D.C. is open for
business.

 

Section 14.                                    Waiver of Jury Trial.  The
Company, the Agent and the Forward Purchaser hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 15.                                    Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Section 16.                                    Headings.  The Section headings
in this Agreement have been inserted as a matter of convenience of reference and
are not a part of this Agreement.

 

Section 17.                                    Successors and Assigns.  This
Agreement shall be binding upon the Agent, the Forward Purchaser and the Company
and their successors and assigns and any successor or assign of any substantial
portion of the Company’s and any of the Agent’s or Forward Purchaser’s
respective businesses and/or assets.

 

Section 18.                                    Severability.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 19.                                    Entire Agreement.  This Agreement
constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.

 

[Remainder of this page intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Agent, the Forward Purchaser and the Company in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

Affiliated Managers Group, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name: David M. Billings

 

 

Title: Executive Vice President, General Counsel and Secretary

 

 

Accepted as of the date hereof:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Affiliated Managers Group, Inc.

 

Shares of Common Stock
(par value $0.01 per share)

 

TERMS AGREEMENT

 

[BANK NAME]

[BANK ADDRESS]

 

Ladies and Gentlemen:

 

Affiliated Managers Group, Inc., a Delaware corporation (the “Company”),
proposes, on the basis of the representations and warranties, and subject to the
terms and conditions, stated herein and in the Equity Distribution Agreement,
dated June 6, 2016 (the “Sales Agreement”), among the Company, [            ]
(the “Agent”) and [            ], to issue and sell to the Agent as principal
for resale (the “Underwriter”), and the Underwriter agrees to purchase from the
Company, the shares of Common Stock specified in Schedule A hereto (the
“[Initial] Securities”) [, and to grant to the Underwriter the option to
purchase the additional shares of Common Stock specified in Schedule A hereto
(the “Option Securities”, and together with the Initial Securities, the
“Securities”)]*,[in each case]* on the terms specified in Schedule A hereto. In
addition, under no circumstances shall any shares with respect to which the
Agent acts as principal pursuant to this Agreement be offered or sold by the
Agent at an initial offering price lower than the initial offering price set
forth on Schedule A hereto. Capitalized terms used but not defined herein have
the respective meanings ascribed thereto in the Sales Agreement. For the
avoidance of doubt, as shall be mutually agreed by the parties in their sole
discretion, any transaction under this Terms Agreement may be structured as a
forward sale.

 

The Company grants an option to the Underwriter to purchase up to an additional
[     ] Option Securities at the price per share set forth in Schedule A hereto,
less an amount per share equal to any dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities. The option hereby granted may be exercised for 30 days after the
date hereof and may be exercised in whole or in part at any time from time to
time upon notice by the Underwriter to the Company setting forth the number of
Option Securities as to which the Underwriter is then exercising the option and
the time and date of payment and delivery for such Option Securities. Any such
time and date of delivery (a “Date of Delivery”) shall be determined by the
Underwriter, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Settlement Date (as
defined below). For purposes of clarity, the parties hereto agree that the
opinions and letter of counsel, officers’ certificate and accountants’ letter
referred to in Sections 4(c), 4(d), 4(e) and 4(f) of the Sales Agreement are
required to be delivered by or on behalf of the Company on the Settlement Date.*

 

Payment of the purchase price for, and delivery of certificates for, the Initial
Securities shall be made at the offices of Cleary Gottlieb Steen & Hamilton LLP,
1 Liberty Plaza,

 

--------------------------------------------------------------------------------


 

New York, New York 10006, or at such other place as shall be agreed upon by the
Underwriter and the Company, at 9:00 A.M. (New York City time) on the third (or
fourth, if the pricing occurs after 4:30 P.M. (New York City time) on any given
day) business day after the date hereof, or such other time not later than ten
business days after such date as shall be agreed upon by the Underwriter and the
Company (such time and date of payment and delivery being herein called
“Settlement Date”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriter, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Underwriter and
the Company, on each Date of Delivery as specified in the notice from the
Underwriter to the Company.*

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company against delivery to the
Underwriter for its own account for the Securities to be purchased by it.

 

Each of the provisions of the Sales Agreement not related solely to the Agent,
as agent of the Company, is incorporated herein by reference in its entirety,
and shall be deemed to be part of this Terms Agreement to the same extent as if
each such provision had been set forth in full herein. Each of the
representations and warranties set forth in the Sales Agreement shall be deemed
to have been made at and as of the date of this Terms Agreement [and] [,] the
Applicable Time [and any Date of Delivery]*.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriter and the Company in accordance with its terms.

 

THIS TERMS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS TERMS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS.

 

 

Very truly yours,

 

 

 

 

 

Affiliated Managers Group, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted as of the date hereof:

 

--------------------------------------------------------------------------------


 

[Underwriter]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

* Include only if the Underwriter has an option to purchase additional shares of
Common Stock from the Company.

 

Schedule A to Terms Agreement

 

Title of [Initial] Securities [and Additional Option Securities]:

 

Common Stock, par value $0.01 per share

 

Number of Shares of [Initial] Securities:

 

[      ]

 

[Number of Shares of [Option] Securities:]

 

[      ]

 

[Price to Public:]

 

[      ]

 

Purchase Price by [                    ]:

 

[      ]

 

Method of and Specified Funds for Payment of Purchase Price:

 

[By wire transfer to a bank account specified by the Company in same day funds.]

 

Method of Delivery:

 

[To [            ]  account, or the account of [            ]’ designee, at The
Depository Trust Company via DWAC in return for payment of the purchase price.]

 

--------------------------------------------------------------------------------


 

Settlement Date:

 

[       ], 20[    ]

 

[Lockup:]

 

[      ]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFIRMATION

 

Separately attached

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Electronic Communication Specified in Section 2(k):

 

Please confirm that the prospectus (including the documents incorporated by
reference therein), as of the date of this email, does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

Offices Initially Designated by the Company for purposes of Section 2(k) and
Section 3(v):

 

Chief Financial Officer

 

General Counsel

 

--------------------------------------------------------------------------------


 

Exhibit C-1

 

FORM OF OPINION OF
ROPES & GRAY LLP

 

Separately attached

 

--------------------------------------------------------------------------------


 

Exhibit C-2

 

FORM OF NEGATIVE ASSURANCE LETTER OF
ROPES & GRAY LLP

 

Separately attached

 

--------------------------------------------------------------------------------